department of the treasury internal_revenue_service washington d c 281430030' tax_exempt_and_government_entities_division may uniform issue list legend taxpayer a company c trustee t amount a plan x dear this is in response to your request dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to taxpayer a's mental condition and treatments for such condition which impaired his ability to accomplish a timely rollover taxpayer a further represents that amount a has not been used for any other purpose taxpayer a was diagnosed with parkinson's disease in as part of his treatment taxpayer a was prescribed medications which cause confusion memory loss and cognitive impairment in january of taxpayer a took a loan from plan x loan re-payments were withheld bi-weekly from his paycheck from date to date page2 taxpayer a's illness and the side effects from his medications negatively impair his cognitive function and memory and his ability to manage the details of day to day life these side effects led eventually to his disability leave from employment on date in february of taxpayer a was correctly informed by company c's human resources department that he would have months from the date that his disability leave began to satisfy the balance of the loan plus an additional60 days to effect a rollover taxpayer a maintains that the human resources representative told him not to worry until the date deadline in date company c changed taxpayer a's employment status from active disabled to terminated this change triggered the 60-day cure period for the loan taxpayer a took under plan x on date the unpaid balance of the loan amount a was classified as a distribution of a plan_loan_offset_amount to taxpayer a taxpayer a represents that company c did not inform him of the change in employment status except for an email sent to him in date informing him of the status of the loan and the impending distribution however due to his illness and the influence of medications that impaired his cognitive abilities taxpayer a did not see or read the email at the time taxpayer a realized a taxable_event had occurred when he received form 1099-r on january showing the distribution taxpayer a has submitted medical documentation showing the nature of his mental impairment based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement in sec_402 of the code with respect to the distribution of amount a sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty page disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_1 c -2 q a-9 a of the income_tax regulations the regulations provides in pertinent part that a distribution of a plan_loan_offset_amount as defined in q a-9 b is an eligible_rollover_distribution if it satisfies q a-3 of that section in general q a-3 provides that unless specifically excluded an eligible_rollover_distribution means any distribution to an employee or to a spousal distributee from a qualified_plan thus an amount equal to the plan_loan_offset_amount can be rolled over by the employee or spousal distributee to an eligible_retirement_plan within the 60-day period under sec_402 unless the plan_loan_offset_amount fails to be an eligible_rollover_distribution for another reason sec_1_402_c_-2 q a-9 b of the regulations provides that for purposes of sec_402 a distribution of a plan_loan_offset_amount is a distribution that occurs when under the plan terms governing a plan_loan the participant's accrued_benefit is reduced offset in order to repay the loan including the enforcement of the plan's security_interest in a participant's accrued_benefit a distribution of a plan_loan_offset_amount can occur in a variety of circumstances eg where the terms governing a plan_loan require that in the event of the employee's termination of employment or request for a distribution the loan be repaid immediately or treated as in default a distribution of a plan_loan_offset_amount also occurs when under the terms governing the plan_loan the loan is cancelled as in default upon an employee's termination of employment or within a specified period thereafter a distribution of a plan_loan_offset_amount is an actual distribution not a deemed_distribution under sec_72 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a watver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to taxpayer a's mental condition and treatments for such condition which impaired his ability to accomplish a timely rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira or another qualified_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at - please address all correspondence to se t ep ra t3 sincerely yours rv lcr-- laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
